DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 15, replace “machine-readable media other than a transitory signal;” with --a non-transitory machine-readable media;--.
Reasons for Allowance
Claims 1-20 are allowed. 
The present invention is directed to the fields of bioinformatics, computational chemistry and drug discovery using latent space exploration. Each independent claim identifies the uniquely distinct features:
a non-transitory memory storing instructions executable to identify at least one candidate molecule; and 
a processor in communication with the non-transitory memory, wherein, the processor executes the instructions to cause the system to: 
receive drug data; 
convert the drug data into at least one point in a latent space using a grammar variational auto-encoder (VAE) model; 
receive a query for the at least one candidate molecule; 
select one or more points in the latent space based on the query for the at least one candidate molecule; 
create a k-dimensional tree graph based on the query for the at least one candidate molecule and based on the selected one or more points; 
determine a plurality of paths in the latent space according to an interpolation technique; 
receive preference data; 
determine an optimum path from the plurality of paths based on the preference data; 
determine at least one candidate point on the optimum path; and 
determine a drug molecular structure for each of the at least one candidate point using an inverse of the grammar VAE model.

The closest prior art, US 2020/0327963 A1 (“UI Ain et al.”); US 2020/0090049 A1 (“Aliper et al.”); US 2010/0290480 A1 (“Westphal et al.”), fail to anticipate or render obvious at least the above limitations.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664